OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08448 Pioneer Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Fund Schedule of Investments 2/28/14 Shares Value PREFERRED STOCKS - 3.5% Energy - 0.3% Integrated Oil & Gas - 0.3% Petroleo Brasileiro SA $ Total Energy $ Materials - 1.8% Steel - 1.8% Bradespar SA $ Total Materials $ Automobiles & Components - 0.8% Automobile Manufacturers - 0.8% Hyundai Motor Co. $ Total Automobiles & Components $ Food & Staples Retailing - 0.6% Hypermarkets & Super Centers - 0.6% Cia Brasileira de Distribuicao Grupo Pao de Acucar $ Total Food & Staples Retailing $ TOTAL PREFERRED STOCKS (Cost $9,886,311) $ COMMON STOCKS - 93.4% Energy - 8.7% Oil & Gas Drilling - 0.3% CAT Oil AG $ Oil & Gas Equipment & Services - 1.0% Dayang Enterprise Holdings Bhd $ Saipem S.p.A. $ Integrated Oil & Gas - 4.2% China Petroleum & Chemical Corp. $ Gazprom OAO (A.D.R.) Lukoil OAO (A.D.R.) $ Oil & Gas Exploration & Production - 2.3% Kunlun Energy Co., Ltd. $ Pacific Rubiales Energy Corp. $ Oil & Gas Refining & Marketing - 0.9% Reliance Industries, Ltd. $ Total Energy $ Materials - 8.0% Fertilizers & Agricultural Chemicals - 1.8% Phosagro OAO (G.D.R.) $ Construction Materials - 2.0% Anhui Conch Cement Co., Ltd. $ Cemex SAB de CV * $ Aluminum - 0.8% China Hongqiao Group, Ltd. $ Diversified Metals & Mining - 0.8% Grupo Mexico SAB de CV $ MMC Norilsk Nickel OJSC (A.D.R.) $ Gold - 1.0% Sibanye Gold, Ltd. $ Steel - 1.6% POSCO $ Severstal OAO (G.D.R.) $ Total Materials $ Capital Goods - 10.0% Construction & Engineering - 6.4% Astaldi S.p.A. $ China Communications Construction Co., Ltd. China Railway Construction Corp., Ltd. $ Electrical Components & Equipment - 0.2% Sumitomo Electric Industries, Ltd. $ Heavy Electrical Equipment - 0.4% Bharat Heavy Electricals, Ltd. $ Industrial Conglomerates - 1.7% Bidvest Group, Ltd. $ Industries Qatar QSC Jaiprakash Associates, Ltd. $ Construction & Farm Machinery & Heavy Trucks - 1.1% CSR Corp., Ltd. * $ Hyundai Heavy Industries Co., Ltd. $ Trading Companies & Distributors - 0.2% Noble Group, Ltd. $ Total Capital Goods $ Transportation - 5.1% Airlines - 2.1% Air Arabia PJSC $ Copa Holdings SA $ Marine - 0.3% China Shipping Container Lines Co., Ltd. * $ Trucking - 0.2% Aramex PJSC $ Highways & Railtracks - 2.5% Arteris SA $ OHL Mexico SAB de CV * $ Total Transportation $ Automobiles & Components - 6.6% Auto Parts & Equipment - 1.7% Tupy SA $ Automobile Manufacturers - 4.9% Mahindra & Mahindra, Ltd. $ Tata Motors, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.9% Leisure Products - 1.9% Goodbaby International Holdings, Ltd. $ Total Consumer Durables & Apparel $ Retailing - 1.9% Department Stores - 1.1% Matahari Department Store Tbk PT * $ Woolworths Holdings, Ltd. $ General Merchandise Stores - 0.4% Ryohin Keikaku Co., Ltd. $ Specialty Stores - 0.4% Folli Follie SA * $ Total Retailing $ Food & Staples Retailing - 0.8% Food Retail - 0.4% Magnit OJSC $ Hypermarkets & Super Centers - 0.4% Wal-Mart de Mexico SAB de CV $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.3% Agricultural Products - 0.1% Golden Agri-Resources, Ltd. $ Packaged Foods & Meats - 0.2% Flour Mills of Nigeria Plc $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.7% Personal Products - 0.7% Able C&C Co., Ltd. $ Total Household & Personal Products $ Pharmaceuticals, Biotechnology & Life Sciences - 0.4% Pharmaceuticals - 0.4% Hikma Pharmaceuticals Plc $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 12.8% Diversified Banks - 12.8% Aozora Bank, Ltd. $ Banco Santander Brasil SA (A.D.R.) Bank Rakyat Indonesia Persero Tbk PT China Construction Bank Corp. Credicorp, Ltd. Grupo Financiero Santander Mexico SAB de CV ICICI Bank, Ltd. Industrial & Commercial Bank of China, Ltd. Itau Unibanco Holding SA (A.D.R.) KB Financial Group, Inc. Malayan Banking Bhd Mega Financial Holding Co., Ltd. Philippine National Bank * Qatar National Bank Sberbank of Russia (A.D.R.) Turkiye Halk Bankasi AS United Bank for Africa Plc $ Total Banks $ Diversified Financials - 5.4% Other Diversified Financial Services - 2.5% China Conch Venture Holdings, Ltd. * $ FirstRand, Ltd. Fubon Financial Holding Co., Ltd. $ Multi-Sector Holdings - 0.5% First Pacific Co., Ltd. $ Investment Banking & Brokerage - 2.4% Haitong Securities Co., Ltd. $ Yuanta Financial Holding Co., Ltd. $ Total Diversified Financials $ Insurance - 2.3% Life & Health Insurance - 2.3% China Life Insurance Co., Ltd. $ Total Insurance $ Real Estate - 2.2% Diversified REIT - 0.3% Mexico Real Estate Management SA de CV $ Diversified Real Estate Activities - 0.2% Takara Leben Co., Ltd. $ Real Estate Development - 1.7% China Overseas Land & Investment, Ltd. $ Emaar Properties PJSC $ Total Real Estate $ Software & Services - 6.1% Internet Software & Services - 2.8% Tencent Holdings, Ltd. $ IT Consulting & Other Services - 3.3% China ITS Holdings Co., Ltd. $ Tata Consultancy Services, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 1.6% Electronic Manufacturing Services - 1.6% Hon Hai Precision Industry Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 7.6% Semiconductor Equipment - 1.9% ASM Pacific Technology, Ltd. $ Wonik IPS Co., Ltd. * $ Semiconductors - 5.7% Samsung Electronics Co., Ltd. $ SK Hynix, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (A.D.R.) $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 9.2% Wireless Telecommunication Services - 9.2% Global Telecom Holding (G.D.R.) * $ Millicom International Cellular SA $ Total Telecommunication Services $ Utilities - 1.8% Electric Utilities - 1.1% Enersis SA (A.D.R.) $ Independent Power Producers & Energy Traders - 0.7% Huaneng Power International, Inc. $ NTPC, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $218,093,991) $ Principal Amount ($) S&P/Moody's Ratings (unaudited) CORPORATE BONDS - 0.2% Household & Personal Products - 0.2% Personal Products - 0.2% BRL NR/NR Hypermarcas SA,, 11.3%, 10/15/18 (c) $ BRL NR/NR Hypermarcas SA,, 3.0%, 10/15/15 (c) $ Total Household & Personal Products $ TOTAL CORPORATE BONDS (Cost $613,818) $ Shares RIGHTS / WARRANTS - 1.2% Household & Personal Products - 0.0% † Personal Products - 0.0% † Hypermarcas SA, 10/15/15 (c) $ - Total Household & Personal Products $ - Banks - 1.2% Diversified Banks - 1.2% NR/NR HSBC Bank Plc, 2/10/15 $ NR/NR HSBC Bank Plc, 2/23/15 NR/NR HSBC Bank Plc, 4/13/15 $ Total Banks $ TOTAL RIGHTS / WARRANTS (Cost $2,858,335) $ TOTAL INVESTMENT IN SECURITIES - 98.3% (Cost $231,452,455) (a) (b) $ OTHER ASSETS & LIABILITIES - 1.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. † Amount rounds to less than 0.1%. NR Not rated by either S&P or Moody's. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. REIT Real Estate Investment Trust. (a) At February 28, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $232,172,992 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: China 13.8% Cayman Islands 10.6% South Korea 8.9% India 8.2% Brazil 6.8% Russia 6.5% Taiwan 5.5% Italy 4.8% Luxembourg 4.8% Egypt 4.6% Mexico 3.9% South Africa 3.3% Canada 1.9% Panama 1.8% Bermuda 1.7% United Kingdom 1.7% Philippines 1.5% United Arab Emirates 1.4% Malaysia 1.3% Indonesia 1.1% Chile 1.1% Japan 1.0% Qatar 1.0% Other (individually less than 1.0%) 2.8% 100.0% (c) Security is valued using fair value methods (other than prices supplied by independent pricing services). NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of February 28, 2014, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Preferred Stocks $ $ $
